Citation Nr: 0923990	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-18 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

What evaluation is warranted for bilateral hearing loss from 
December 1, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from September 1976 to September 
1977.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that granted service connection for bilateral 
hearing loss, and assigned a 10 percent disability rating 
effective from December 1, 2003.

In June 2007, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.   
 
In September 2007, the Board remanded the Veteran's claim to 
the RO for further development. 

The Board notes that, in April 2008, the Veteran submitted a 
claim for entitlement to dependency allowance with a 
completed Declaration of Status of Dependents (VA Form 21-
686c).  It does not appear that the RO has yet considered 
this matter and it is referred to the RO for appropriate 
action.

  
FINDINGS OF FACT

1.  VA audiological examination in August 2004 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 59 decibels in the right ear and 64 decibels in 
his left ear, with speech recognition of 80 percent in the 
right ear and 78 percent in the left ear, corresponding to 
Level IV hearing in each ear.

2.  VA audiological examination in November 2007 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 51 decibels in the right ear and 55 decibels in 
his left ear, with speech recognition of 94 percent in each 
ear, corresponding to Level I hearing in each ear.

3.  VA audiological examination in November 2008 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 54 decibels in the right ear and 58 percent in 
his left ear, with speech recognition of 96 percent in the 
right ear and 94 percent in the left ear, corresponding to 
Level II hearing in the left ear and Level I hearing in the 
right ear.


CONCLUSION OF LAW

Since December 1, 2003, the schedular criteria for an initial 
rating in excess of 10 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.85-
4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection for a bilateral ear hearing loss was 
granted by the RO in a September 2004 rating decision that 
assigned a 10 percent disability evaluation effective from 
December 1, 2003.  In reaching that determination, the RO 
considered the Veteran's report of exposure to acoustic 
trauma in service, and findings of an August 2004 VA 
audiological examination.  According to the examination 
report, the Veteran complained of bilateral hearing loss with 
difficulty understanding speech in areas of background noise.  
Audiogram findings, in pure tone thresholds, in decibels 
(dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
40
50
65
80
LEFT
-
45
60
70
80

The Veteran averaged a 59 dB loss for the right ear and a 64 
dB loss for the left ear for the frequencies 1000, 2000, 
3000, and 400 Hertz (Hz.).  His speech recognition score on 
the Maryland CNC Word List was 80 percent in his right ear 
and 78 percent in his left ear.  This equates to a Level IV 
hearing loss in each ear.  38 C.F.R. § 4.85.

During his June 2007 Board hearing, the Veteran testified 
that he had to change work due to problems associated with 
his service-connected bilateral hearing loss (see hearing 
transcript at page 4).  He worked as a counselor but was 
unable to conduct groups if there was background noise (Id.).

In November 2007, the Veteran underwent VA audiology 
examination.  He reported decreased hearing and difficulty in 
all situations.  Audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
40
45
55
65
LEFT
-
45
55
55
65

The Veteran averaged a 51 dB loss for the right ear and a 55 
dB loss for the left ear, for the frequencies 1000, 2000, 
3000, and 400 Hz.  His speech recognition score on the 
Maryland CNC Word List was 94 percent in each ear.  This 
equates to a Level I hearing loss in each ear.  Id.

In November 2008, the Veteran underwent VA audiology 
examination.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
40
45
60
70
LEFT
-
50
55
60
65

The Veteran averaged a 54 dB loss for the right ear and a 58 
dB loss for the left ear, for the frequencies 1000, 2000, 
3000, and 400 Hz.  His speech recognition score on the 
Maryland CNC Word List was 94 percent in left ear and 96 
percent in the right ear.  This equates to a Level I hearing 
loss in right ear and a Level II hearing in the left ear.  
Id.

In December 2008 and January 2009 addenda, the recent VA 
examiner reported no significant change in the Veteran's 
hearing loss.

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings).

The Board has duly noted the Veteran's statements regarding 
the effect that his service-connected bilateral hearing loss 
has had on his life.  In evaluating service- connected 
hearing impairment, however, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 
10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for evaluating audiological disabilities are 
found at 38 C.F.R. §§ 4.85-4.87).  The Board observes that 
certain "unusual patterns of hearing impairment", may be 
evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of 
hearing impairment" involves cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz.) is 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 Hz. 
and 70 decibels or more at 2000 Hz.  The evidence of record 
indicates that the Veteran's bilateral hearing loss pattern 
has not fit the requirements of an unusual pattern of hearing 
impairment at any time during the appellate term.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100. 

In reaching this determination, the Board observes that 
current regulations yield the assignment of a 10 percent 
disability rating for the service-connected bilateral hearing 
loss, by means of the application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluation.  Id.

The results of the August 2004 VA examination revealed a 
Level IV hearing loss in each ear, corresponding to the 
currently assigned 10 percent rating.  Level I hearing in 
each ear was shown during the November 2007 VA examination, 
and Level II hearing loss in the left ear and Level I hearing 
in the right ear was noted in November 2008.  These newer 
findings correspond to a noncompensable rating, and certainly 
no more that the 10 percent disability evaluation that is 
currently assigned.  There is no evidence that the 
examinations conducted by VA are inadequate for rating 
purposes.  In fact, the Veteran testified as to his hearing 
in areas with background noise, not to the adequacy of the VA 
examinations.

The Board carefully considered the Veteran's contentions in 
this matter.  The Rating Schedule provides the criteria for 
rating the disabilities and assigning compensation benefits.  
Again, the criteria encompass what is termed the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Here, the objective evidence is at the crux 
of the matter, and it provides no appropriate basis for 
granting increased compensation for the level of bilateral 
hearing loss currently demonstrated.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the Veteran has not required any, let alone frequent, periods 
of hospitalization for his hearing loss.  In sum, there is no 
indication in the record based on corroborated evidence, of 
such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board carefully reviewed the entire record in 
this case, including the written and oral statements 
presented by the Veteran; however, the Board does not find 
the evidence to be so evenly balanced that there is 
reasonable doubt as to any material issue regarding the 
matter of entitlement to an increased rating for the 
bilateral hearing loss.  The preponderance of the evidence is 
clearly against the claim for a higher rating.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss from December 1, 2003, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


